Exhibit 10.1

JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Agreement”) dated as of December 5, 2014 is made
by and among U.S. SILICA COMPANY, a Delaware corporation, as Company
(“Company”), USS HOLDINGS, INC., a Delaware corporation, as Parent (“Parent”),
THE FULTON LAND AND TIMBER COMPANY, a Pennsylvania corporation, PENNSYLVANIA
GLASS SAND CORPORATION, a Delaware corporation, OTTAWA SILICA COMPANY, a
Delaware corporation, BMAC SERVICES CO., INC., a Delaware corporation, COATED
SAND SOLUTIONS, LLC, a Delaware limited liability company, CADRE SERVICES INC.,
a Delaware corporation, CADRE MATERIAL PRODUCTS, LLC, a Texas limited liability
company, FAIRCHILD SILICA, LLC, a Delaware limited liability company, and UTICA
SILICA, LLC, a Delaware limited liability company as subsidiary guarantors, and
BNP PARIBAS, as incremental term loan lender (in such capacity, the “Initial
Incremental Lender”) and as administrative agent for the Lenders (in such
capacity, “Administrative Agent”). Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.

RECITALS:

WHEREAS, Parent, Company, the Subsidiary Guarantors, the Lenders, and
Administrative Agent are party to a Second Amended and Restated Credit Agreement
dated as of June 8, 2011 (as amended on January 27, 2012, March 30, 2012 and
July 23, 2013, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, Parent has entered into the Parent Guaranty and each Guarantor (as
defined therein) has entered into the Subsidiary Guaranty, in each case pursuant
to the terms of the Credit Agreement;

WHEREAS, Company has notified Administrative Agent of its request pursuant to
Section 2.12 of the Credit Agreement, to incur Incremental Term Loan Commitments
in the aggregate principal amount of $135,000,000 (the “Initial Incremental Term
Loan Commitment”) from the Initial Incremental Lender with effect from the date
of effectiveness of this Agreement pursuant to Section 2 hereof (the “Increased
Amount Date”), the proceeds of which are to be applied pursuant to
Section 2.5(a) of the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

Section 1. NEW TERM LOAN

Pursuant to Section 2.12 of the Credit Agreement, on the Increased Amount Date,
the Initial Incremental Lender hereby agrees to make to the Company a term loan
in respect of its Initial Incremental Term Loan Commitment, in the aggregate
principal amount of $135,000,000 (the “Initial Incremental Term Loan”) upon, and
subject to, the following terms and conditions:

 

 

 

-1-



--------------------------------------------------------------------------------

A. the Initial Incremental Lender hereby becomes a Lender under the Credit
Agreement with respect to its Initial Incremental Term Loan Commitment and,
following the making thereof, the Initial Incremental Term Loan. Upon the making
thereof, the Initial Incremental Term Loan shall be deemed, and is hereby made,
a pro rata tranche of the existing Term Loans under the Credit Agreement (the
“Original Term Loans”), and all references to such Original Term Loans and,
except as otherwise provided herein, each provision of the Credit Agreement
applicable to such Original Term Loans shall apply to and be deemed to include
the Initial Incremental Term Loan. Without limitation of the foregoing, the
maturity date of the Initial Incremental Term Loan shall be the Term Loan
Maturity Date;

B. upon the funding of the Initial Incremental Term Loan, $135,000,000 shall be
added to the Register for purposes of determining (together with any Original
Term Loans of the Initial Incremental Lender) the Initial Incremental Lender’s
Term Loans;

C. Company shall repay the Initial Incremental Term Loan in the manner
consistent with Section 2.4 of the Credit Agreement and in the amounts set forth
on Exhibit 1 hereto;

D. the rate of interest applicable to the Initial Incremental Term Loan shall be
the same as is applicable to the Original Term Loans; provided, however, that in
the event that any additional Incremental Term Loan is entered into on or prior
to the first anniversary of the funding of the Initial Incremental Term Loan and
the interest margins, upfront fees, original issue discount or any other
component of the Yield on such additional Incremental Term Loan (the “Additional
Incremental Component”) exceeds the corresponding component of Yield on the
Initial Incremental Term Loan (the “Initial Incremental Component”) (determined
as provided in Section 2.12(d) of the Credit Agreement), then such Initial
Incremental Component shall be adjusted such that the Initial Incremental Term
Loan benefits equally with such additional Incremental Term Loan, including in
the case of (i) the interest margins, the interest margins for the Initial
Incremental Term Loan shall automatically be increased to a level such that the
interest margins on the Initial Incremental Term Loan shall be equal to the
interest margins on such additional Incremental Term Loan and (ii) any fee or
original issue discount, an additional fee for the Initial Incremental Term Loan
shall be due and payable to each holder of the Initial Incremental Term Loan
simultaneously with such Additional Incremental Component in an amount equal to
the amount by which the Additional Incremental Component exceeds the Initial
Incremental Component; provided further, that in the event that no additional
Incremental Term Loan is entered into on or prior to the 90th day following the
funding of the Initial Incremental Term Loan, the interest margins on the
Initial Incremental Term Loan shall be automatically increased by 0.50%; and

E. in accordance with Section 2.5(a) of the Credit Agreement, the proceeds of
the Initial Incremental Term Loan shall be used to fund Permitted Acquisitions
and/or the opening, development or expansion of sand processing and mining
facilities and to pay fees and expenses incurred in connection therewith.

 

 

 

-2-



--------------------------------------------------------------------------------

Section 2. EFFECTIVENESS

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent:

A. On or before the date hereof, Parent shall, and shall cause each other Loan
Party to, deliver to Administrative Agent the following with respect to Parent
or such Loan Party:

1. copies of the Organizational Documents of such Person, certified by the
Secretary of State of its jurisdiction of organization or, if such document is
of a type that may not be so certified, certified by the secretary or similar
Officer of the applicable Loan Party, together with a good standing certificate
from the Secretary of State of its jurisdiction of organization and, to the
extent generally available, a certificate or other evidence of good standing as
to payment of any applicable franchise or similar Taxes from the appropriate
taxing authority of each of such jurisdictions, each dated a recent date on or
prior to the date hereof;

2. resolutions of the Governing Body of such Person, authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party in connection herewith, certified as of the date hereof by the
secretary or similar Officer of such Person as being in full force and effect
without modification or amendment;

3. signature and incumbency certificates of the Officers of each such Person,
dated the date hereof;

4. executed originals of this Agreement and that certain fee letter, dated as of
the date hereof (the “Fee Letter”), between the Initial Incremental Lender and
Company; and

5. such other documents as Administrative Agent may reasonably request.

B. Administrative Agent shall have received copies of one or more favorable
written opinions of Kirkland & Ellis LLP and Klehr Harrison Harvey Branzburg
LLP, counsel for Loan Parties, in form and substance reasonably satisfactory to
Administrative Agent, dated as of the date hereof, with respect to such matters
as Administrative Agent may reasonably request;

C. Parent shall have delivered to Administrative Agent the following (each,
unless otherwise noted, dated the date hereof):

1. An Officer’s Certificate of Parent, in form and substance reasonably
satisfactory to Administrative Agent, certifying that (i) after giving effect to
the incurrence of the Initial Incremental Term Loan Commitment, the aggregate
principal amount of Incremental Term Loan Commitments shall not exceed the sum
of

 

 

 

-3-



--------------------------------------------------------------------------------

(a) $100,000,000 plus (b) an amount such that the Incurrence Ratio as of the
Increased Amount Date, calculated on a Pro Forma Basis as if the Initial
Incremental Term Loan were fully funded, would be less than 3.00:1.00 (and, if
such certification is made with respect to clause (b), attaching calculations in
reasonable detail as to the calculation of such Incurrence Ratio), (ii) both
immediately before and after giving effect to the making of the Initial
Incremental Term Loan, the representations and warranties contained in the
Credit Agreement and the other Loans Documents are and will be true, correct and
complete in all material respects on and as of the Increased Amount Date as
though made on and as of such date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date (provided that, if a representation and warranty is qualified as to
materiality, with respect to such representation and warranty the materiality
qualifier set forth above shall be disregarded for the purposes of this
condition) and (iii) as of the Increased Amount Date, no Potential Event of
Default or Event of Default shall have occurred and be continuing or would
result from the consummation of the Initial Incremental Term Loan.

2. An Officer’s Certificate of Parent substantially in the form of Exhibit VII
to the Credit Agreement certifying that, after giving effect to the Initial
Incremental Term Loan, the Loan Parties on a consolidated basis will be Solvent.

D. All fees and expenses then due and payable on the date hereof to
Administrative Agent and the Initial Incremental Lender under the Fee Letter or
otherwise in connection with the transactions contemplated hereby (including the
reasonable fees and expenses of counsel to Administrative Agent estimated to
date) shall have been paid in full (without prejudice to final settling of
accounts for such fees and expenses).

Section 3. CONDITIONS PRECEDENT

The funding of the Initial Incremental Term Loan is subject to the satisfaction
of the conditions precedent set forth in Section 3.2 of the Credit Agreement.

Section 4. CONSENT OF GUARANTORS

A. Each Guarantor hereby acknowledges that it has read this Agreement and
consents to the terms hereof (including the terms of the Initial Incremental
Term Loan), and hereby confirms and agrees that, notwithstanding the
effectiveness of this Agreement, the obligations of such Loan Party under the
Loan Documents to which it is a party shall not be impaired or affected and such
Loan Documents are, and shall continue to be, in full force and effect and is
hereby confirmed and ratified in all respects. Each Guarantor further agrees
that nothing in the Credit Agreement, this Agreement or any other Loan Document
shall be deemed to require the consent of such Loan Party to any future Joinder
Agreement.

 

 

 

-4-



--------------------------------------------------------------------------------

Section 5. COVENANT

In order to induce the Initial Incremental Lender to enter into this Agreement,
in accordance with Section 2.12(a)(F) of the Credit Agreement, Company covenants
and agrees that it will take, or cause to be taken, within 60 days hereafter (or
such later date as Administrative Agent shall agree), all such actions that are
reasonably requested by Administrative Agent to ensure that the Initial
Incremental Term Loan is secured by the Real Property Assets on the same basis
as the existing Loans and to ensure that the security interest of the Collateral
Agent, on behalf of Secured Parties, in the Real Property Assets are not
adversely affected by the making of the Initial Incremental Term Loan.

Section 6. MISCELLANEOUS

A. Full Force and Effect. Except as specifically amended by this Agreement, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed. This Agreement shall be a Loan
Document for the purposes of the Credit Agreement and the other Loan Documents.

B. No Waiver. The execution, delivery and performance of this Agreement shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Agent or any other
Secured Party under, the Credit Agreement or any of the other Loan Documents.

C. Fees and Expenses. Company acknowledges that all costs, fees and expenses as
described in Section 9.2 of the Credit Agreement incurred by Administrative
Agent and its counsel with respect to this Agreement and the documents and
transactions contemplated hereby shall be for the account of Company.

D. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

E. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

F. Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Agreement shall become effective upon the date hereof.

 

 

 

-5-



--------------------------------------------------------------------------------

G. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of Administrative Agent, the Lenders (including, for the avoidance of
doubt, the Initial Incremental Lender), Parent, Company and each of the
Guarantors (as defined in the Subsidiary Guaranty), and their respective
successors, legal representatives, and assignees to the extent such assignees
are permitted assignees as provided in Section 9.1 of the Credit Agreement.

[Signature pages follow.]

 

 

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

USS HOLDINGS, INC.,

as Parent

 

By  

/s/ Bryan A. Shinn

Name:   Bryan A. Shinn Title:   President and Chief Executive Officer

U.S. SILICA COMPANY,

as Company

 

By  

/s/ Bryan A. Shinn

Name:   Bryan A. Shinn Title:   President and Chief Executive Officer

THE FULTON LAND AND TIMBER COMPANY,

as Subsidiary Guarantor

 

By  

/s/ Bryan A. Shinn

Name:   Bryan A. Shinn Title:   President and Chief Executive Officer

PENNSYLVANIA GLASS SAND CORPORATION,

as Subsidiary Guarantor

 

By  

/s/ Bryan A. Shinn

Name:   Bryan A. Shinn Title:   President and Chief Executive Officer

 

 

 

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

OTTAWA SILICA COMPANY,

as Subsidiary Guarantor

 

By  

/s/ Bryan A. Shinn

Name:   Bryan A. Shinn Title:   President and Chief Executive Officer

BMAC SERVICES CO., INC.,

as Subsidiary Guarantor

 

By  

/s/ Bryan A. Shinn

Name:   Bryan A. Shinn Title:   President and Chief Executive Officer

COATED SAND SOLUTIONS, LLC,

as Subsidiary Guarantor

 

By  

/s/ Bryan A. Shinn

Name:   Bryan A. Shinn Title:   President and Chief Executive Officer

CADRE SERVICES, INC.,

as Subsidiary Guarantor

 

By  

/s/ Bryan A. Shinn

Name:   Bryan A. Shinn Title:   President and Chief Executive Officer

CADRE MATERIAL PRODUCTS, LLC,

as Subsidiary Guarantor

 

By  

/s/ Bryan A. Shinn

Name:   Bryan A. Shinn Title:   President and Chief Executive Officer

 

 

 

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

FAIRCHILD SILICA, LLC,

as Subsidiary Guarantor

 

By  

/s/ Bryan A. Shinn

Name:   Bryan A. Shinn Title:   President and Chief Executive Officer

UTICA SILICA, LLC,

as Subsidiary Guarantor

 

By  

/s/ Bryan A. Shinn

Name:   Bryan A. Shinn Title:   President and Chief Executive Officer

 

 

 

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

BNP PARIBAS,

as Administrative Agent

 

By:  

/s/ Charles Romano

Name:   Charles Romano Title:   Director

 

By:  

/s/ Richard Cushing

Name:   Richard Cushing Title:   Managing Director

 

 

 

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

BNP PARIBAS,

as Initial Incremental Lender

 

By:  

/s/ Charles Romano

Name:   Charles Romano Title:   Director

 

By:  

/s/ Richard Cushing

Name:   Richard Cushing Title:   Managing Director

 

 

 

Signature Page to Joinder Agreement



--------------------------------------------------------------------------------

Exhibit I

Scheduled Payments

Initial Incremental Term Loan. Company shall make principal payments on the
Initial Incremental Term Loan in installments on the dates and in the amounts
set forth below:

 

Date

   Amount (expressed as a percentage of the
original principal amount of the Initial
Incremental Term Loan)  

March 31, 2015

     0.25 % 

June 30, 2015

     0.25 % 

September 30, 2015

     0.25 % 

December 31, 2015

     0.25 % 

March 31, 2016

     0.25 % 

June 30, 2016

     0.25 % 

September 30, 2016

     0.25 % 

December 31, 2016

     0.25 % 

March 31, 2017

     0.25 % 

June 30, 2017

     0.25 % 

September 30, 2017

     0.25 % 

December 31, 2017

     0.25 % 

March 31, 2018

     0.25 % 

June 30, 2018

     0.25 % 

September 30, 2018

     0.25 % 

December 31, 2018

     0.25 % 

March 31, 2019

     0.25 % 

June 30, 2019

     0.25 % 

September 30, 2019

     0.25 % 

December 31, 2019

     0.25 % 

March 31, 2020

     0.25 % 

 

 

 

Exhibit to Joinder Agreement



--------------------------------------------------------------------------------

Date

   Amount (expressed as a percentage of the
original principal amount of the Initial
Incremental Term Loan)  

June 30, 2020

     0.25 % 

Term Loan Maturity Date

     Remainder   

provided that the scheduled installments of principal of the Initial Incremental
Term Loan set forth above shall be reduced in connection with any voluntary or
mandatory prepayments of the Initial Incremental Term Loan in accordance with
Section 2.4(b)(iv) of the Credit Agreement; and provided further that the
Initial Incremental Term Loan and all other amounts owed hereunder with respect
to the Initial Incremental Term Loan shall be paid in full no later than the
Term Loan Maturity Date, and the final installment payable by Company in respect
of the Initial Incremental Term Loan on such date shall be in an amount, if such
amount is different from that specified above, sufficient to repay all amounts
owing by Company under this Agreement with respect to the Initial Incremental
Term Loan.

 

 

 

Exhibit to Joinder Agreement